Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 08 December 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-6, 9, 14-17 and 21-25 are currently pending and have been examined.
Claims 7-8, 10-13, and 18-20 have been canceled.
Claims 1-6, 9, 14-17 and 21-25 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 11/26/2014 claiming benefit to Provisional Application 62/084,604.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 9, 14-17 and 21-25 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 10 recites:
1. (Previously Presented) A method for determining efficiency data for a Medical Data Acquisition Procedure (MDAP) performed by at least a first technician using at least a first Medical Data Acquisition System (MDAS), wherein patients are scheduled for the MDAP performed using the first MDAS, the method comprising: 
receiving first Digital Imaging and Communications in Medicine (DICOM) metadata obtained during performance of the MDAP using the MDAS by the first technician, the DICOM metadata including first timestamp information relating to events that occurred during the MDAP; 
determining first durations of a plurality of predefined stages of the MDAP on the basis of the first timestamp information, each stage being defined as an interval between predetermined events;  
determining first efficiency data of the first technician as a function of the determined durations and predetermined efficiency data defined for the MDAP using the first MDAS; 
receiving further DICOM metadata obtained during at least one prior performance of the MDAP using the MDAS by a second technician including second timestamp information relating to events that occurred during the MDAP; 
determining second durations of the plurality of predefined stages of the MDAP on the basis of the second timestamp information; 
determining second efficiency data of the first technician as a function of the determined durations and predetermined efficiency data defined for the MDAP using the first MDAS; 
comparing the first efficiency data of the first technician and the second efficiency data of the second technician; and 
automatically providing a process for the MDAP performed by the second technician to the first technician based on the comparison of the first efficiency data and the second efficiency data
The above underlined limitations covers Certain methods of organizing human activity; Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) – because the current claims in light of the specification encompasses managing personal behavior or relationships or interactions between people because the claims are directed to generating a schedule to most effectively utilize the technicians to perform a variety of different procedures and providing recommendations of processes to technicians.
Accordingly, the claim recites at least one abstract idea.
Dependent claim 2 recites generating efficiency data, claim 3 recites extracting timestamp data, claims 4-5 recites stage data including interval data, claim 6 recites filtering data, claims 9, 14-15, 21-22 recites generating performance data, claim 16 recites generating DICOM metadata, claim 17 recites generating an activity map, claim 23 recites generating a schedule, claim 24 recites providing recommendations from a procedure, and claim 25 recites generating control functions for a medical imaging system; however, 
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
1. (Previously Presented) A method for determining efficiency data for a Medical Data Acquisition Procedure (MDAP) performed by at least a first technician using at least a first Medical Data Acquisition System (MDAS), wherein patients are scheduled for the MDAP performed using the first MDAS, the method comprising: 
receiving first Digital Imaging and Communications in Medicine (DICOM) metadata obtained during performance of the MDAP using the MDAS by the first technician, the DICOM metadata including first timestamp information relating to events that occurred during the MDAP; 
determining first durations of a plurality of predefined stages of the MDAP on the basis of the first timestamp information, each stage being defined as an interval between predetermined events;  
determining first efficiency data of the first technician as a function of the determined durations and predetermined efficiency data defined for the MDAP using the first MDAS; 
receiving further DICOM metadata obtained during at least one prior performance of the MDAP using the MDAS by a second technician including second timestamp information relating to events that occurred during the MDAP; 
determining second durations of the plurality of predefined stages of the MDAP on the basis of the second timestamp information; 
determining second efficiency data of the first technician as a function of the determined durations and predetermined efficiency data defined for the MDAP using the first MDAS; 
comparing the first efficiency data of the first technician and the second efficiency data of the second technician; and 
automatically providing a process for the MDAP performed by the second technician to the first technician based on the comparison of the first efficiency data and the second efficiency data
Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The additional elements or combination of elements in the claims identified as: receiving metadata from a system, other than the abstract idea per se, amount to no more than a recitation of:
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Specifying that the abstract idea is executed in a computer environment using a medical data acquisition system, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer such as a medical data acquisition system.
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

For these reasons, representative independent claim 1 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, specifying that the abstract idea is executed in a computer environment using a medical data acquisition system, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer such as a medical data acquisition system.
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the 
Therefore, claims 1-6, 9, 14-17 and 21-25 are ineligible under 35 USC §101.

Response to Arguments
Applicant's arguments filed 08 December 2022 for claims 1-6, 9, 14-17 and 21-25 with respect to 35 USC § 101 have been fully considered but they are not persuasive.
First Applicant asserts that the claims are directed towards a particular machine amounting to a practical application under Step 2A Prong 2. Applicant asserts that a generic computer could not perform the functions of the Medical Data Acquisition System (MDAS), wherein the MDAS is critical to the functioning of the claimed invention. Examiner disagrees that the use of the MDAS would amount to practical application via a particular machine (see MPEP § 2106.05(b) for the factors relevant to the finding that a particular machine exists). Under the factors for consideration, the machine (I) is particular of the elements and can be specifically identified (here a dialysis machine), (II) integrates the recited judicial exception into a practical application (here the use sensor readings are specific to the use of the dialysis machine), and (III) poses meaningful limits on the claim (here the errors associated with dialysis machine use are expressed explicitly in the specification and the specific solution seeks to solve the stated problem for the particular machine).The generality in which the MDAS is defined in the original disclosure (see ¶ 0026 disclosing that the MDAS may be any type of device for performing medical data acquisition procedures) amounts to the embodiment of the MDAS including any generic computer that may acquire any medical data. Therefore, as noted above, the use of the MDAS to provide metadata for the system merely limits the claims to a particular field, (e.g. see FairWarning v. Iatric Sys.) and similarly, the instant claims only require that the limitations be performed by any generic computer such as a medical data acquisition system.
Next, Applicant asserts that aspects of the claimed invention cannot be accomplished via human mental work and therefore the claims should not be directed towards an abstract idea - asserting that the abstract 
Regarding Applicant’s arguments concerning the specific factors of consideration for a particular machine, Examiner finds the arguments unpersuasive. First, Applicant asserts that under factor (I), the instant claims are analogous to Eibel Process as the present claims make use of the particular elements of the Health Care Service System similar to the Fourdrinier machine of Eibel. Factor (I) in MPEP § 2106.05(b) considers the particularity or generality of the elements of the machine or apparatus. Unlike the Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) of Eibel, the instant claims Health Care Service System contains no such specific mechanical structure, but is instead a generic computer. Applicant then asserts that under factor (II), the claims point towards a finding of significantly more than the judicial exception between the instant claims exist in the context of analyzing whether the image procedure is properly performed. Examiner disagrees. Under factor (II), the MPEP states that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly") Here, the abstract idea only requires the input metadata associated with the image. An embodiment of the instant claims would include see MPEP § 2106.05(g)&(h) for more information on insignificant extra-solution activity and field of use). 
Applicant then asserts that under Step 2B, the instant claims are directed towards particular machine and therefore recites significantly more than the judicial exception. The consideration under Step 2B is if the additional elements, alone or in combination, are well-understood, routine and conventional in the field – the novelty of the abstract idea or the use of a particular machine are not considered relevant under the Step 2B analysis. Here, the additional elements, alone or in combination, amount to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). Examiner directs Applicant to the discussion under Step 2A Prong 2 for further details on the factors of consideration for a particular machine. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626


/EVANGELINE BARR/
Primary Examiner, Art Unit 3626